A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/21 has been entered.
 Claims 1-66, 74, and 75 have been canceled.  Claims 67-73, 76-87 and newly presented claims 88 and 89 are still at issue and are present for examination.
Applicants' arguments filed on 3/8/21, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claims 70 and 71 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on 11/22/19 and 9/28/20.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 67, 68, 72-73, 76, 78-81, and 83-89 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (Reference 18 of applicants IDS of 7/6/18) in view of Jan et al. (WO 2015/011250).  
Sakai et al. teach a method of producing poly L-lactic acid comprising incubating food waste with Propionibacterium feudenreichii for the degradation of D- and L-lactic acid endogenously present in the food waste, increasing the temperature to 50°C (which will inactivate the Propionibacterium feudenreichii) adding a thermostable glucoamylase to hydrolyze starch in the food waste to glucose, adding Lactobacillus rhamnosus KY-3 and fermenting to produce L-lactic acid, recovering the L-lactic acid and polymerizing the L-lactic acid Propionibacterium feudenreichii strain transformed to produce one or more polysaccharide-degrading enzymes.
Jan et al. teaches vectors for producing and secreting a substance of interest by Propionibacterium feudenreichii (page 1).  Jan et al. teach that the substance of interest can be a peptide or a protein chosen in a group including enzymes (page 14).  Jan et al. teach the use of vectors comprising a Propionibacterium feudenreichii origin of replication, a promoter and a Propionibacterium signal peptide (page 31 and SEQ ID NO:42).  Jan et al. teach that a suitable promoter is that of the PF963 protein which is identical to SEQ ID NO:84 herein (see residues 8031-8450 of SEQ ID NO:42 of Jan et al.) and a suitable signal peptide is that of the PF963 protein (SEQ ID NO:36 of Jan et al. which is identical to SEQ ID NO:88 herein).
Therefore, as a skilled artisan is well aware that it is costly to add exogenous enzymes, it would have been obvious to one of ordinary skill in the art to express and secrete the glucoamylase used by Sakai et al. in the Propionibacterium feudenreichii such that the enzyme will be produced by the bacterium during the incubation period for degradation of D- and L-lactic acid endogenously present in the food waste instead of added exogenously.  Alternatively a skilled artisan would understand that the glucosamylase could be produced Propionibacterium feudenreichii assimilate only lactic acid and most of the glucose remained even after 24 hrs (page 67) and thus the endogenous lactic acid degradation and starch degradation could proceed simultaneously without signification loss of sugar for later lactic acid production.  However, the use of two stages would assure no loss of glucose during the first stage and allow use of the optimal pH and temperature conditions for the glucoamylase for the starch degradation.  Furthermore, as a skilled artisan would understand that food waste, particular waste from vegetables, includes other polymers besides starch, such as cellulose and hemicellulose, that can be used as sources of glucose, a skilled artisan would have found it obvious to use additional transformed Propionibacterium feudenreichii which produce enzymes which degrade these polymers in combination with the starch degrading bacteria.
Applicants argue that the art available to the skilled artisan at the time of the present invention directed the skilled artisan towards a different path with respect to the application of polysaccharide-degrading enzyme(s) during production of lactic acid from organic waste, and did not provide any motivation or suggestion towards the present invention, namely, the genetic modification of a lactic acid (LA)-utilizing bacterium to produce polysaccharide-degrading enzyme(s).  Applicants argue that the art available to the skilled artisan at the time of the present invention includes numerous publication describing lactic acid-producing microorganisms which secrete a polysaccharide-degrading enzyme which publications would direct a skilled artisan towards a different path than that claimed in the instant application.  However, this is not persuasive as merely because there is art that might motivate a different solution to the same problem does not make the instant solution non-obvious unless such art actually suggests that the claimed solution would not work. Multiple different solutions to the same problem can be made obvious by the prior art.
Applicants argue that combining Sakai et al with Jan et al. by the examiner is based on hindsight reasoning because express .
Claims 69 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (Reference 18 of applicants IDS of 7/6/18) in view of Jan et al. (WO 2015/011250) as applied to claims 67, 68, 72-73, 76, 78-81, and 83-89 above, and further in view of Morimoto et al.
Sakai et al. and Jan et al. are discussed above but Sakai et al. does not specifically teach the source of the glucoamylase used in the disclosed method to be the glucoamylase of SEQ ID NO:18.
Moromoto et al. teach the glucoamylase of Clostridium thermoamylolyticum having the sequence of SEQ ID NO:18 (Figure 1) and show that this enzyme is active at temperatures from 30-65°C (page 35) and pHs from 3-6.5 (Figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art to use the glucoamylase of Morimoto et al. as the glucoamylase to express within the Propionibacterium feudenreichii of Sakai et al.  Furthermore, as Morimoto et al. show that this glucoamylase is active at both pHs below those suitable for growth of Propionibacterium feudenreichii and temperatures above those suitable for growth of Propionibacterium feudenreichii, a skilled artisan would have found it obvious to shift either or both of the pH or the temperature of the culture to conditions suitable for degradation by the glucoamylase but not for growth of the LA utilizing bacteria once all the endogenous lactic acid had been consumed in order to allow further degradation of the starch of the food waste while preventing use of the glucose produced therefrom as a growth substrate for the bacterium.
Applicant has not presented any arguments specifically traversing this rejection but instead relies upon the traversal discussed above.  Therefore, this rejection is maintained for the reasons presented above.

Claim 82 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (Reference 18 of applicants IDS of 7/6/18) in view of Jan et al. (WO 2015/011250) as applied to claims 67, 68, 72-73, 76, 78-81, and 83-89 above, and further in view of Brede et al.
Sakai et al. and Jan et al. are discussed above but Jan et al. does not teach a expression vector for Propionibacterium feudenreichii encoding the replication protein of SEQ ID NO:84.
Brede et al. teach an expression vector (pAMT1) for Propionibacterium feudenreichii encoding the replication protein of SEQ ID NO:84 (Figure 1).  Therefore, it would have been obvious to replace the base vector used by Jan et al. (pK705) which is also a Propionibacterium feudenreichii vector encoding a Propionibacterium replication protein with the expression vector of Brede et al. as these vectors would be considered to be functional equivalents for expressing a heterologous protein in Propionibacterium feudenreichii.
Applicant has not presented any arguments specifically traversing this rejection but instead relies upon the traversal discussed above.  Therefore, this rejection is maintained for the reasons presented above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652